Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-14 in the reply filed on 07/19/2021 is acknowledged.
Claims 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/19/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 2017/0232702 A1) in view of Kawabe (US 2012/0135227 A1), Fujita et al. (WO 2017/090551, using US 2018/0361685 A1 as a translation), and Nakayama et al. (US 2014/0342144 A1).
Regarding Claims 1-2, 8-9, and 13, Hayashi discloses a fiber-reinforced resin material including thermoplastic resin and strip-shaped reinforcement fiber bundles each composed of a plurality of reinforcement fibers aligned unidirectionally, the strip-shaped reinforcement fiber bundles (prepregs) being three-dimensionally and randomly stacked (abstract). Hayashi discloses the thermoplastic epoxy resin is XNR6850V (para 0133) which, according to the specification of the present invention, comprises the bisphenol A type epoxy compound of Formula (1) and bisphenol A (pg 89, lines 4-6).
Hayashi does not disclose the reinforcing fibers being spread.
Kawabe discloses a method for spreading fibers of a fiber bundle for the manufacture of fiber-reinforced sheets (para 0001). Kawabe discloses a spread fiber sheet is excellent in fiber straightness and fiber distribution and having a smaller number of fibers in the thickness direction, and is easily impregnated with a matrix material such as a resin and can fully exert dynamic characteristics (tensile characteristics) unique to the fibers (para 0034). Kawabe discloses an embodiment (para 0158) wherein a spread fiber sheet having the spread width of 84 mm and the thickness of 0.007 mm is obtained from a carbon fiber bundle having a single fiber diameter of 0.007 mm and a number of fibers of 12000 (i.e. a spread fiber sheet having an average content number of fibers in a thickness direction of 1, and an average content density of fibers in a width direction of 143 fibers/mm (12000 fibers/84 mm)). Further, Kawabe also more broadly discloses using carbon fiber bundle with 12000-24000 fibers (para 0030). Therefore, using 24000 fibers in the embodiment above, results in an average content density of fibers in a width direction of 286 fibers/mm (24000 fibers/84 mm). Therefore, the average content density of fibers in a width direction of Kawabe, i.e. 143-286 fibers/mm, overlaps that presently claimed.
It would have been obvious to a parson having ordinary skill in the art prior to the effective filing date to modify Hayashi in view of Kawabe to produce the 
Hayashi in view of Kawabe does not disclose Mwa or the proportion of Mwb to Mwa as claimed.
Fujita discloses a molding apparatus that impregnates fibers with a resin composition. Fujita discloses using a reactive diluent to adjust viscosity of the epoxy composition (0070) where the reactive diluents include phenyl glycidyl ether and t-butylphenyl glycidyl ether (0071), which are identical to the monofunctional epoxies disclosed in the specification of the present invention (para 0110).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Hayashi in view of Kawabe to incorporate the teachings of Fujita to produce the fiber-reinforced resin material wherein the thermoplastic resin is mixed with phenyl glycidyl ether and/or t-butylphenyl glycidyl ether. Doing so would adjust the viscosity of the thermoplastic resin.
Nakayama discloses heating a carbon fiber reinforced epoxy composite (abstract) after molding wherein the heating occurs at 30-180 C for 2 hours for thermal curing (0495).
It would have been obvious to a parson having ordinary skill in the art prior to the effective filing date of the present invention to modify Hayashi in view of Kawabe and Fujita to incorporate the teachings of Nakayama to heat the fiber-reinforced resin composite after molding at 30-180 C for 2 hours to produce a thermally cured product.
While there is no disclosure in Hayashi in view of Kawabe, Fujita, and Nakayama of Mwa or the proportion of Mwb to Mwa as presently claimed, given that Hayashi in view of Kawabe, Fujita, and Nakayama disclose a fiber-reinforced resin material identical to that presently claimed, including Bisphenol A type epoxy and Bisphenol A mixture XNR6850V and monofunctional epoxies phenyl glycidyl ether and/or t-butylphenyl glycidyl ether identical to those used in the present invention, as well as heat treatment process substantially identical to that presently claimed, it is clear that the fiber-reinforced resin material of Hayashi in view of Kawabe, Fujita, and Nakayama would inherently have Mwa and proportion of Mwb to Mwa
Regarding Claims 3-7, Hayashi in view of Kawabe, Fujita, and Nakayama disclose all the limitations of the present invention according to Claim 1 above. While there is no disclosure in Hayashi in view of Kawabe, Fujita, and Nakayama of Mna, the proportion of Mwa to Mna, Xa, Xb, Xa%, or Ya% as presently claimed, given that Hayashi in view of Kawabe, Fujita, and Nakayama disclose a fiber-reinforced resin material identical to that presently claimed, including Bisphenol A type epoxy and Bisphenol A mixture XNR6850V and monofunctional epoxies phenyl glycidyl ether and/or t-butylphenyl glycidyl ether identical to those used in the present invention, as well as heat treatment process substantially identical to that presently claimed, it is clear that the fiber-reinforced resin material of Hayashi in view of Kawabe, Fujita, and Nakayama would inherently have Mna, the proportion of Mwa to Mna, Xa, Xb, Xa%, and Ya%  identical to that presently claimed
Regarding Claim 10,
Regarding Claim 11, Hayashi in view of Kawabe, Fujita, and Nakayama disclose all the limitations of the present invention according to Claim 1 above. Hayashi further discloses the fibers are carbon fiber (para 0062).
Regarding Claim 12, Hayashi in view of Kawabe, Fujita, and Nakayama disclose all the limitations of the present invention according to Claim 1 above. Hayashi further discloses the thickness of the strip-shaped reinforcement fiber bundles (prepregs) is about 0.02 to 10 mm (para 0070). Therefore, when stacked, the number of layers per unit thickness is 0.1-50 layers/mm.
Regarding Claim 14, Hayashi in view of Kawabe, Fujita, and Nakayama disclose all the limitations of the present invention according to Claim 1 above. Hayashi further discloses a molded object comprising the fiber-reinforced resin material (para 0024).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY M MILLER/
Examiner, Art Unit 1787